Citation Nr: 1719450	
Decision Date: 06/01/17    Archive Date: 06/14/17

DOCKET NO.  11-22 922	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUE

Entitlement to total disability based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Hawaii Office of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Pryce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1993 to November 1999.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Honolulu, Hawaii.

This matter has previously been before the Board in a February 2014 when the Board adjudicated the issue of entitlement to an increased disability rating for service-connected posttraumatic stress disorder (PTSD).  Although the issue of entitlement to TDIU had not been developed fully at that time, the Board found it to be part and parcel of the underlying increased rating claim, and remanded it to ensure notice compliance and readjudication by the RO.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  

In connection with the underlying increased rating claim, the Veteran testified before a Veterans Law Judge in March 2013.  A transcript of that hearing is associated with the Veteran's Virtual VA file.  In October 2016, the Veteran was notified that the Veterans Law Judge who conducted that hearing had since retired from the Board, and was offered the opportunity to testify again before a new Veterans Law Judge.  In March 2017, the Veteran submitted a statement waiving a new hearing and requesting that his appeal be forwarded to the Board for further adjudication.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Inasmuch as the Board sincerely regrets any further delay in the adjudication of this claim, an additional remand is necessary to ensure a complete record upon which the Board may consider the merits.  

In its February 2014 remand, the Board determined that the issue of unemployability had been raised by the Veteran, despite the fact that the Veteran had testified in March 2013 that he was presently employed.  Nonetheless, the Board remanded the issue for proper notice under the Veterans Claims Assistance Act of 2000 (VCAA).  See e.g. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2016).  The Board also requested that the RO readjudicate the matter before returning it to the Board.  

In June 2014, per the RO's request, the Veteran submitted a VA Form 21-8940 (Application for Increased Compensation Based on Unemployability).  On that form, the Veteran gave the name and address of a physician from whom he was receiving treatment for PTSD, indicating multiple hospitalizations.  In December 2014, he submitted an updated Form 21-8940, again giving the name and address of his treating physician and updating his dates of employment.  The Board has reviewed the evidence in the record, but finds no treatment records dated after 2012 (when the Veteran admits that he was still employed).  

VA's duty to assist requires it to make reasonable efforts to obtain private medical records that have been identified by the Veteran; VA must also make as many requests as necessary to obtain VA treatment records.  38 C.F.R. § 3.159(c)(1) & (c)(2).  It does not appear from the record that the RO made any attempts to obtain the records identified by the Veteran, or associate any subsequent VA treatment records.  As those records may be of value in adjudicating this claim for TDIU, the duty to assist requires VA to obtain them.

Likewise, the Veteran submitted a statement in February 2015, which clarified that he remained employed through that month, but that he was no longer employed in any capacity.  Subsequent correspondence from the Veteran and his representative have continued to support the contention that the Veteran has been unable to obtain employment since February 2015, and specifically assert that his inability to obtain and maintain gainful employment is due to his service-connected PTSD.  Here, the Board observes that the Veteran's PTSD has not been evaluated since January 2012, over five years ago, and during a time when he was, in fact, gainfully employed.  Therefore, the Board finds that, on remand, the Veteran should be afforded a new VA examination which addresses the present severity of his various service-connected disabilities, and describes the impact on his ability to obtain and maintain employment.  38 C.F.R. § 3.327 (2016).

Accordingly, the case is REMANDED for the following action:

1. Invite the Veteran to submit any additional evidence in his possession in support of his claim for TDIU.  

2. The RO should take all reasonable and necessary steps to obtain any outstanding treatment records identified by the Veteran, including the records identified in his June and December 2014 VA Form 21-8940's.  If any records are unable to be obtained, notify the Veteran and his representative in writing and afford the Veteran the opportunity to supply any outstanding records himself.  If the records are not obtained, it would be helpful if the RO annotates the efforts undertaken for the record.  

3. Schedule the Veteran for a VA examination to assess the present state of his service-connected PTSD.  The complete claims file should be made available to the examiner selected to conduct the examination.

The examiner should assess the present severity of the Veteran's various service-connected disabilities, and provide a complete description of the Veteran's PTSD, and describe how this disability impacts his ability to obtain and maintain gainful employment.  The examiner, in providing such a description, should take note of the Veteran's educational and employment history.  A specific opinion on unemployaibility is not required, but rather a description of how his disabilities impact his ability to work, so that the Board may fully evaluate the claim.

4. Thereafter, readjudicate the claim based on all evidence in the record.  If the benefit sought on appeal should remain denied, issue the Veteran and his representative a supplemental statement of the case and afford adequate time to respond before returning the matter to the Board for further appellate review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_______________________________________________
B. T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




